Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [] measuring a first set of parameters comprising one or more of a mass flow, density, temperature, and viscosity of [a] cargo as the cargo is transferred through [a] transfer line to [a] cargo tank, [] receiv[ing] the measured first set of parameters, [] transmit[ting] the first set of parameters [], receiv[ing] and maintain[ing] the first set of parameters and data associated with one or more documents relating to the transaction, and [] associate[ing] the first set of parameters with the data, and [] allow[ing] a user to access the first set of parameters and the data.  The claim, under its broadest reasonable interpretations, is directed to measuring a set of cargo parameters and associating the measured parameters with one or more documents relating to a commercial transaction.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the additional element of one or more cargo meters, a first server, a telemetry unit, a remote data center, one or more databases, and a portal are merely generic computer components.  The additional elements do not add meaningful 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using generic computer components and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f). 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 adds the additional element of a mass flow meter.  The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (van Dal [0045]) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 adds the additional element of a Coriolis meter. The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (van Dal [0045] & [0077]) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 adds the additional element of one or more tank meters.  The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (de Ligt [0051]) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claims 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 5-13 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim adds the additional element of a global positioning system, but the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim adds the additional element of a one or more security cameras. The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (Rotholtz pg. 4, lns. 11-12) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim adds the additional element of fuel meters. The additional elements, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 11, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2013/0124113 A1, hereinafter “van Dal,” in view of United States Patent No.: 10,127,515 B2, hereinafter “Borgerson ‘515.”
Claim 1:  van Dal teaches: [a] system for monitoring and verifying a liquid petroleum cargo during shipping of the physical cargo in a vessel pursuant to a petroleum trading and shipping transaction, wherein the vessel comprises a cargo tank configured to hold the cargo and a transfer line configured to deliver the cargo to and from the cargo tank, the system comprising: (van Dal [0042])
one or more cargo meters configured to engage the transfer line and measure a first set of parameters comprising one or more of a mass flow, density, temperature, and viscosity of the cargo as the cargo is transferred through the transfer line to the cargo tank, (van Dal [0042]-[0043]; See also [0045])
a first server on the vessel configured to receive the measured first set of parameters, (van Dal [0046],” The system may comprise a measured parameter receiver 1 for obtaining a plurality of measured parameters relating to the fluid….”; See also [0045])
a telemetry unit configured to transmit the first set of parameters from the first server to a remote data center, (van Dal [0045], “the flow computer may comprise a connection to a remote storage system and send the information to be logged to that storage system. The communication to receive and/or transmit (processed or raw) measurement data can be performed via a dedicated communications cable, or via a shared network medium such as a LAN, a wireless interface, or the Internet.” See also [0046])

van Dal doesn’t explicitly teach the following; however Borgerson ‘515 teaches:
transmission of data via satellite (Borgerson ‘515 col. 2, lns. 49-53)
wherein the remote data center comprises: one or more databases configured to receive and maintain the first set of parameters and data associated with one or more documents relating to the transaction, (Borgerson ‘515, col. 6, lns. 20-28)
a second one or more servers configured to: associate the first set of parameters with the data, (Borgerson ‘515, col. 6, lns. 20-28; See also col. 9, lns. 5-11)
provide a portal, configured to allow a user to access the first set of parameters and the data. (Borgerson ‘515 col. 6, lns. 29-32; See also col. 7, lns. 62-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson ‘515 since,  “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others…..” (Borgerson ‘515 col. 1, lns. 27-49)
Claim 2: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal also teaches:
wherein the one or more cargo meters comprise mass flow meters. (van Dal [0045])
Claim 3: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal also teaches:
wherein the one or more cargo meters comprise Coriolis meters. (van Dal [0077]; See also [0117])
Claim 5: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. Borgerson ‘515 also teaches:
wherein the one or more documents relating to the transaction comprises a letter of credit. (Borgerson ‘515 col. 8, lns. 59-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson ‘515 since,  “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others…..” (Borgerson ‘515 col. 1, lns. 27-49)
Claim 10: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal also teaches:
wherein the one or more cargo meters are further configured to measure a second set of parameters comprising one or more of a mass flow, density, temperature, and viscosity of the cargo as the cargo is transferred through the transfer line from the cargo tank, wherein the first server is configured to receive the measured second set of parameters, (van Dal [0117])
wherein the telemetry unit is configured to transmit the second set of parameters, via satellite (Borgerson ‘515 col. 2, lns. 49-53), from the first server to the remote data center. (van dal [0045]-[0046])
Claim 11:
wherein the one or more databases are configured to receive and maintain the second set of parameters and wherein the second one or more servers are configured to associate the second set of parameters with the data. (Borgerson ‘515, col. 6, lns. 20-28; See also col. 9, lns. 5-11)
Claim 14: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. Borgerson ‘515 also teaches:
further comprising a global positioning system (GPS) on the vessel, wherein the first server is configured to cause the telemetry unit to transmit GPS information from the vessel to the data center, (Borgerson ‘515 col. 6, lns. 34-42)
wherein the second one or more servers are configured to make the GPS information available via the portal. (Borgerson ‘515 col. 7, lns. 45-51)
Claims 4, 6-9, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson ‘515 in view of Pre-grant Publication No.: US 2019/0052453 A1, hereinafter “de Ligt.”
Claim 4: van Dal/Borgerson ‘515, as show above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, de Ligt teaches:
further comprising one or more tank meters configured to engage the cargo tank and measure one or more of a density of the cargo, a volume of the cargo, and a level of the cargo. (De Ligt [0054], “The communication interface unit 409 can also perform a number of calculations using the data from the one or more tank gauges 406, such as volume and mass calculations.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson‘515 with the teachings of de Ligt since “[o]ften times, it is necessary or desirable to measure the amount of material stored in a tank. This may be useful, for example, during loading of material into the tank or unloading of material from the tank or during liquid stock accounting.” (de Ligt [0004])
Claim 6: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, de Ligt teaches:
wherein either the first server or the second one or more servers are configured to generate a quantity and quality (Q & Q) report based on the first set of parameters. (de Ligt [0040])
Claim 7: van Dal/Borgerson ‘515/de Ligt, as shown above, teaches all the limitations of claim 6. Borgerson ‘515 also teaches: 
wherein the second one or more servers is configured to associate the Q & Q report with a letter of credit related to the petroleum trading and shipping transaction. (Borgerson ‘515 col. 4, lns. 52-55, “a global strategic picture is generated by combining….vessel, port, cargo, weather, market, and other data from existing sources…”; See also col. 5, lns. 49-51; & col. 5, ln. 65-col. 6, ln. 3)
Claim 8: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, de Ligt teaches:
wherein the portal is further configured to allow the user to enter the data into the one or more databases. (de Ligt [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson‘515 with the teachings of de Ligt since “[o]ften times, it is necessary or desirable to measure the amount of material stored in a tank. This may be useful, for example, during loading of material into the tank or unloading of material from the tank or during liquid stock accounting.” (de Ligt [0004])
Claim 9: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, de Ligt teaches:
wherein the second one or more servers are further configured to integrate the data in the one or more databases into a post-trade management blockchain. (de Ligt [0030])

Claim 12: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 10. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, de Ligt teaches:
wherein either the first server or the second one or more servers are configured to generate a Q & Q report based on the second set of parameters. (de Ligt [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson‘515 with the teachings of de Ligt since “[o]ften times, it is necessary or desirable to measure the amount of material stored in a tank. This may be useful, for example, during loading of material into the tank or unloading of material from the tank or during liquid stock accounting.” (de Ligt [0004])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson ‘515 in view of WIPO International Publication No.: WO 2011/051949 A1, hereinafter “Rappaport.”
Claim 13: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, Rappaport teaches:
wherein the one or more cargo meters are further configured to detect if cargo is discharged from the cargo tank, (Rappaport pg. 9, lns. 25-31)
wherein, upon such detection, the first server 181088-0015US is configured to cause the telemetry unit to transmit a discharge notice to the data center, (Rappaport pg. 9, lns. 19-31)
wherein the second one or more servers are configured to issue the discharge notice to one or more users. (Rappaport pg. 9, lns. 19-24, “Some embodiments are configured to make the reports 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson ‘515 with the teachings of Rappaport since “[t]he need remains for a real-time, simple, cost-effective, reliable solution for remote management of fuel tanks and related electromechanical equipment.” (Rapport pg. 3, lns. 7-9)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson ‘515 in view of WIPO International Publication No.: WO 2004102944 A2, hereinafter “Rotholtz.”
Claim 15: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, Rotholtz teaches:
further comprising one or more security cameras on the vessel configured to capture video images on the vessel, (Rotholtz pg. 1, lns. 24-26)
wherein the first server is configured to cause the telemetry unit to transmit the video images to the data center, (Rotholtz pg. 3, lns. 20-24)
wherein the second one or more servers are configured to make the video image available via the portal.  (Rotholtz pg. 3, lns. 20-24)
Borgerson ‘515 teaches communication and database systems for the presentation of global commodity flow data, particularly as it concerns petroleum shipping via oil tanker.  Rotholtz teaches a multi-purpose video surveillance system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson ‘515 with the teachings of Rotholtz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson ‘515 in view of United States Patent No.: 7,024,317 B1, hereinafter “George.”
Claim 16: van Dal/Borgerson ‘515, as shown above, teaches all the limitations of claim 1. van Dal/Borgerson ‘515 doesn’t explicitly teach the following; however, George teaches:
further comprising fuel meters installed on an input supply line, an output supply line, and a transfer line of a fuel tank the vessel, wherein the fuel meters are configured to detect a difference in an amount of fuel transferred from the fuel tank and an amount of fuel burned by the vessel's engine, (George col. 4, ln. 67-col. 5, ln. 29; see also col. 4, lns. 40-47; col. 6, lns. 26-32)
wherein the first server is configured to cause the telemetry unit to transmit an indication of the difference to the data center, (George col. 3, lns. 2-8; see also col. 6, lns. 26-32)
wherein the second one or more servers are configured to make the indication of the difference available via the portal. (George col. 2, lns. 44-62; see also col. 6, lns. 26-32)
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Dal/Borgerson ‘5151 with the teachings of George since “the possibility exists for accidental waste or intention removal of [] fuel…Therefore, a system is desired for accounting for all fuel available…” (George col. 1, lns. 18-35)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                               

/JEFF ZIMMERMAN/              Supervisory Patent Examiner, Art Unit 3628